DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 18 recites the limitations “the first pad and the second pad”, line 1 when no first pad and the second pad have been previously recited.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted -- the bottom pad and the top pad --.
Claim 19 recites the limitation “the through electrode”, line 1 when no through electrode has been previously recited.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted -- a through electrode --.
Claim 20 recites the limitation “the first base layer and the second base layer”, lines 1-2 when no the first base layer and the second base layer have been previously recited.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted -- the first sub-interposer substrate and the second sub-interposer substrate --.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,145,637. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunne (US Pub 2008/0142940).
Regarding claim 13, Dunne (fig. 16) teaches a semiconductor package, comprising: 
a package substrate (tape 150, [0040]); 
a first interposer substrate (1401 110) mounted on the package substrate, the first interposer substrate comprising a first sub-interposer substrate (sheet 1401, [0066]) and a second sub-interposer substrate (interposer 110, [0067]) that contact each other; 
a second interposer substrate (sheet 1401, [0066]) disposed on the first interposer substrate; and 
a semiconductor chip (semiconductor chip 120, [0033]) mounted on the second interposer substrate, wherein: 
the first sub-interposer substrate (1401) comprises a first interconnection pattern (copper via 1403, [0065]) provided therein, 
the second sub-interposer substrate (110) comprises a bottom pad (circuit copper pattern 502, [0053]) and a top pad (circuit copper pattern 502, [0053]), which are connected each other through a via (cylindrical vias 401, [0052]) penetrating the second sub-interposer substrate, at an interface between the first sub-interposer substrate and the second sub-interposer substrate, the first interconnection pattern and the bottom pad constitute a single body formed of the same material (copper, [0053] and [0065]) as each other, and a top surface of the first interposer substrate and a bottom surface of the second interposer substrate contact each other and are coplanar with each other.

    PNG
    media_image1.png
    552
    726
    media_image1.png
    Greyscale


Regarding claim 14, Dunne (fig. 16) teaches the semiconductor package of claim 13, wherein a top surface of the first interposer substrate (1401 110) and a bottom surface of the second interposer substrate (1401) contact each other and are coplanar with each other.
Regarding claim 16, Dunne (fig. 16) teaches the semiconductor package of claim 13, wherein the second interposer substrate comprises a second interconnection pattern (“The sidewalls of the vias are then plated with copper”, [0052]) provided therein, the second interconnection pattern and the top pad of the second sub-interposer substrate are formed to constitute a continuous body, in which an interface between the second interconnection pattern and the top pad is absent. 
Regarding claim 17, Dunne teaches the semiconductor package of claim 13, wherein the first sub-interposer substrate further comprises an integrated device (semiconductor chip 130, [0033] and fig. 17), which is provided therein and is electrically connected to the first interconnection pattern.
Regarding claim 18, Dunne teaches the semiconductor package of claim 13, wherein the bottom pad and the top pad comprise a metallic material (nickel, gold or copper, [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne in view of Scannel (US Pub 2015/0156862).
Regarding claim 1, Dunne (fig. 16) teaches a semiconductor package, comprising: 
a package substrate (tape 150, [0040]); 
a first interposer substrate (sheet 1401 and interposer 110) mounted on the package substrate; 
a second interposer substrate (sheet 1401 on top side of interposer 150 or sheet 1401/tap 140, [0066]) disposed on the first interposer substrate; and a semiconductor chip (semiconductor chip 120, [0033]) mounted on the second interposer substrate, wherein the first interposer substrate comprises: 
a first base layer (sheet 1401, [0066]); 
a second base layer (interposer 110, [0067]) disposed on the first base layer, a top surface of the first base layer contacting a bottom surface of the second base layer; 
a first pad (circuit copper pattern 502, [0053]) exposed on the top surface of the first base layer (1401) and connected to a first interconnection pattern (conductive paste 1403, [0065]) which is in the first base layer; 
a second pad (“The sidewalls of the vias are then plated with copper”, [0052]) exposed on the bottom surface of the second base layer; and 
a third pad (circuit copper pattern 502, [0053]) exposed on a top surface of the second base layer (110), wherein the first pad and the second pad are connected to each other, at an interface between the first base layer and the second base layer, wherein a second interconnection pattern (conductive paste 1403, [0065]) of the second interposer substrate (1401) is connected to the third pad, at an interface between the second base layer of the first interposer substrate and the second interposer substrate.

    PNG
    media_image2.png
    552
    726
    media_image2.png
    Greyscale

Dunne teaches the first base layer (epoxy-base, [0066]) and second base layer (polyimide based, [0040]), but does not teach wherein the first base layer and the second base layer are each formed of silicon (Si).
Scannel (figs 6-7) teaches wherein the first base layer (first substrate 100, [0051]) and the second base layer (second substrate 200, [0059]) are each formed of silicon (Si).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed first and second base layer (1401 and 110) of Dunne with first and second silicon substrate (100 200) of Scannel because such material substitution is equivalently known for the same purpose. i.e. being used for base material, MPEP 2144.06 (II).
Regarding claim 2, Dunne teaches the semiconductor package of claim 1, wherein the first pad and the second pad constitute a single body formed of the same material (copper, [0052] and [0053]) as each other.
Regarding claim 3, Dunne teaches the semiconductor package of claim 2, wherein the first pad and the second pad comprise a metallic material (copper, [0052] and [0053]). 
Regarding claim 4, Dunne teaches the semiconductor package of claim 1, wherein each of the second pad and the third pad are portions of a through electrode (“The sidewalls of the vias are then plated with copper”, [0052] and fig. 16) vertically penetrating the second base layer.
Regarding claim 5, Dunne teaches the through electrode, but does not teach wherein an aspect ratio of the through electrode ranges from 0.1 to 2.0.
Scannel (fig. 6) teaches the through electrode (second portion 52, [0094]), wherein an aspect ratio of the through electrode ranges from 0.1 to 2.0 (diameter between 5 microns and 20 microns and height of the second portion is less than 200 microns, [0060]).
The above-cited claims differ from the prior art by using various process parameters (such as an aspect ratio of the through electrode ranges from 0.1 to 2.0). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.




Regarding claim 6, Dunne teaches the semiconductor package of claim 1, wherein the third pad and the second interconnection pattern of the second interposer substrate constitute a single body formed of the same metal material (copper, [0053] and [0065]).
Regarding claim 7, Dunne teaches the semiconductor package of claim 1, wherein the second interposer substrate is provided in plural (sheet 1401 and insulating tap 140, [0068]), and the semiconductor chip (120) disposed, such that a portion thereof overlaps two of the second interposer substrates in a plan view, and is electrically connected to each of the two second interposer substrates.
Regarding claim 8, Dunne teaches the semiconductor package of claim 1, further comprising an integrated circuit device (chip 130, [0037] and fig. 17) embedded in the first base layer and connected to the first interconnection pattern, wherein the integrated circuit device is a capacitor or an active device.
Regarding claim 10, Dunne teaches the semiconductor package of claim 1, wherein the semiconductor chip (120) mounted on the second interposer substrate (1401/140) through a chip terminal (metal bumps 802, [0058]) which is disposed between the semiconductor chip and a pad (pads 801, [0058]) of the second interposer substrate.
Regarding claim 11, Dunne teaches the semiconductor package of claim 1, wherein the first interposer substrate further comprises connection terminals (contact pads 901, [0059]), which are disposed on a bottom surface of the first base layer (1401) and are electrically connected to the first interconnection pattern, and the first interposer substrate is mounted on the package substrate through the connection terminals.
Regarding claim 19, Dunne teaches a through electrode (“The sidewalls of the vias are then plated with copper”, [0052] and fig. 16), but does not teach wherein an aspect ratio of the through electrode ranges from 0.1 to 2.0.
Scannel (fig. 6) teaches the through electrode (second portion 52, [0094]), wherein an aspect ratio of the through electrode ranges from 0.1 to 2.0 (diameter between 5 microns and 20 microns and height of the second portion is less than 200 microns, [0060]).
The above-cited claims differ from the prior art by using various process parameters (such as an aspect ratio of the through electrode ranges from 0.1 to 2.0). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 20, Dunne teaches the first sub-interposer substrate (epoxy-base, [0066]) and second sub-interposer substrate (polyimide based, [0040]), but does not teach wherein first sub-interposer substrate and the second sub-interposer substrate are each formed of silicon (Si).
Scannel (figs 6-7) teaches wherein the first sub-interposer substrate (first substrate 100, [0051]) and the second sub-interposer substrate (second substrate 200, [0059]) are each formed of silicon (Si).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed first and second base layer (1401 and 110) of Dunne with first and second silicon substrate (100 200) of Scannel because such material substitution is equivalently known for the same purpose. i.e. being used for base material, MPEP 2144.06 (II).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dunne and Scannel as applied to claim 1 above, and further in view of Lin et al (US Pub 2016/0005717).
Dunne teaches the semiconductor chip (120), but does not teach a heat sink disposed on a top surface of the semiconductor chip.
Lin (fig. 42) teaches a heat sink (heat spreader 22, [0100]) disposed on a top surface of the semiconductor chip (first chip 13, [0100]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate system 1700 of Dunne with heat spreader 22 of Lin in order to dissipate heat from chips as taught by Lin, [0100].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dunne in view of Nakamura (US Pub 2007/0057375).
Dunne (fig. 16) teaches the first interconnection pattern and the bottom pad of the second sub-interposer substrate (fig. 16), but does not teach wherein the first interconnection pattern and the bottom pad of the second sub-interposer substrate are formed to constitute a continuous body, in which an interface between the first interconnection pattern and the bottom pad is absent.
Nakamura (fig. 1) teaches wherein the first interconnection pattern (wiring 105a, [0038]) and the bottom pad (wiring portion 103b, [0044]) of the second sub-interposer substrate (wiring layer 103) are formed to constitute a continuous body, in which an interface between the first interconnection pattern and the bottom pad is absent.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate system 1700 of Dunne with wiring 105a and wiring portion 103b of Lin so that “the occurrence of the warpage can be suppressed. Further, since the removing procedure of the supporting substrate 16 using the etching processing that has been required in the coreless substrate 10B of the related technique (see FIG. 8) can be eliminated, the manufacturing processing can be made shorten and the manufacturing cost can be reduced.” as taught by Nakamura, [0067].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892